Case 1:18-cv-01734-LPS
         Case 15-51238-KG
                        Document
                            Doc 888
                                 1 Filed
                                     Filed
                                         11/02/18
                                           09/24/18 Page
                                                      Page
                                                         1 of
                                                           1 of
                                                              6 PageID
                                                                3      #: 1


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

In re:
                                                   Chapter 11 Case
PHYSIOTHERAPY HOLDINGS, INC., et al.,              Case No. 13-12965 (KG)
                                                   (Jointly Administered)
                                     Debtors.

PAH LITIGATION TRUST,

                                     Plaintiff,

                  v.

WATER STREET HEALTHCARE PARTNERS,
                                                   Adversary Proceeding
L.P., WS ASSOCIATE CO-INVEST PARTNERS,
                                                   No. 15-51238 (KG)
LLC, WATER STREET HEALTHCARE
MANAGEMENT, L.P., WIND POINT
PARTNERS IV, L.P., WIND POINT IV
EXECUTIVE ADVISOR PARTNERS, L.P.,
WIND POINT ASSOCIATES IV, LLC, WIND
POINT INVESTORS IV, L.P., et al.,


                                     Defendants.


                    PAH LITIGATION TRUST’S
           MOTION FOR WITHDRAWAL OF THE REFERENCE
Case 1:18-cv-01734-LPS
         Case 15-51238-KG
                        Document
                            Doc 888
                                 1 Filed
                                     Filed
                                         11/02/18
                                           09/24/18 Page
                                                      Page
                                                         2 of
                                                           2 of
                                                              6 PageID
                                                                3      #: 2


       Plaintiff PAH Litigation Trust (the “Trust”), by and through undersigned counsel,

hereby files this Motion for Withdrawal of the Reference in the above-captioned

adversary proceeding currently pending in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”), and respectfully requests that pursuant to

28 U.S.C § 157(d), this Court withdraw the reference from the Bankruptcy Court of this

entire adversary proceeding so that the case may proceed to a jury trial before this Court.

       Pursuant to Del. Bankr. L.R. 7012-1, the Trust does not consent to the entry of

final orders or judgments by the Bankruptcy Court if it is determined that the Bankruptcy

Court, absent consent of the parties, cannot enter final orders or judgments consistent

with Article III of the United States Constitution.

       WHEREFORE, the Trust respectfully requests that this Court (i) grant this

Motion and the relief requested herein; (ii) enter the proposed order attached hereto as

Exhibit A; and (iii) grant such other and further relief as it deems appropriate.

Dated: September 24, 2018

                                              QUINN EMANUEL URQUHART
                                              & SULLIVAN, LLP
                                              Richard I. Werder, Jr.
                                              Susheel Kirpalani
                                              Benjamin Finestone
                                              51 Madison Avenue, 22nd Floor
                                              New York, New York 10010

                                              QUINN EMANUEL URQUHART
                                              & SULLIVAN, LLP
                                              R. Brian Timmons
                                              Johanna Y. Ong
                                              B. Dylan Proctor
                                              865 South Figueroa Street, 10th Floor
                                              Los Angeles, California 90017

                                              -and-




                                              1
Case 1:18-cv-01734-LPS
         Case 15-51238-KG
                        Document
                            Doc 888
                                 1 Filed
                                     Filed
                                         11/02/18
                                           09/24/18 Page
                                                      Page
                                                         3 of
                                                           3 of
                                                              6 PageID
                                                                3      #: 3


                                     PACHULSKI STANG ZIEHL & JONES
                                     LLP


                                          /s/ Peter J. Keane
                                     Laura Davis Jones (Bar No. 2436)
                                     Michael R. Seidl (Bar No. 3889)
                                     Peter J. Keane (Bar No. 5503)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899-8705 (Courier
                                     19801)
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: ljones@pszjlaw.com
                                              mseidl@pszjlaw.com
                                              pkeane@pszjlaw.com


                                    Counsel for the PAH Litigation Trust




                                    2
Case 1:18-cv-01734-LPS
        Case 15-51238-KG
                       Document
                          Doc 888-1
                                1 Filed
                                     Filed
                                        11/02/18
                                           09/24/18Page
                                                     Page
                                                        4 of16ofPageID
                                                                 3     #: 4




                            EXHIBIT A
Case 1:18-cv-01734-LPS
        Case 15-51238-KG
                       Document
                          Doc 888-1
                                1 Filed
                                     Filed
                                        11/02/18
                                           09/24/18Page
                                                     Page
                                                        5 of26ofPageID
                                                                 3     #: 5


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

In re:
                                                             Chapter 11 Case
PHYSIOTHERAPY HOLDINGS, INC., et al.,                        Case No. 13-12965 (KG)
                                                             (Jointly Administered)
                                              Debtors.

PAH LITIGATION TRUST,

                                              Plaintiff,

                        v.

WATER STREET HEALTHCARE PARTNERS,
                                                             Adversary Proceeding
L.P., WS ASSOCIATE CO-INVEST PARTNERS,
                                                             No. 15-51238 (KG)
LLC, WATER STREET HEALTHCARE
MANAGEMENT, L.P., WIND POINT
PARTNERS IV, L.P., WIND POINT IV
EXECUTIVE ADVISOR PARTNERS, L.P.,
WIND POINT ASSOCIATES IV, LLC, WIND
POINT INVESTORS IV, L.P., et al.,


                                               Defendants.


                           ORDER WITHDRAWING
                    REFERENCE OF ADVERSARY PROCEEDING
                         PURSUANT TO 28 U.S.C. § 157(d)

         Upon consideration of the motion (the “Motion”)1 of Plaintiff PAH Litigation

Trust (the “Trust”) seeking withdrawal of the automatic reference of the above-captioned

Adversary Proceeding No. 15-51238 (KG); and the Court having considered the Motion,

responses thereto, argument of counsel, and for good cause shown, it is hereby

ORDERED that:

         1.     The Motion is GRANTED.




1
    Capitalized terms not defined herein shall have the meaning attributed in the Motion.
                                              1
Case 1:18-cv-01734-LPS
        Case 15-51238-KG
                       Document
                          Doc 888-1
                                1 Filed
                                     Filed
                                        11/02/18
                                           09/24/18Page
                                                     Page
                                                        6 of36ofPageID
                                                                 3     #: 6


       2.      Pursuant to 28 U.S.C. § 157(d), the automatic reference of the above-

captioned Adversary Proceeding No. 15-51238 (KG) is hereby withdrawn, effective

immediately.

       3.      The Parties shall appear before the Court on ___________ for a trial-

setting conference.


Dated: ____________, 2018
                                          UNITED STATES DISTRICT JUDGE




                                          2
